                   177 1:20-cr-00681-JPC Document 180 Filed 08/17/21 Page 1 of 1
                   Case




                                                                                                    hsandler@krantzberman.com




                                                                                August 12, 2021

          BY ECF and E-MAIL
          Hon. John P. Cronan
          United States District Court
          Southern District of New York
          500 Pearl Street, Room 1320
          New York, New York 10007
          CronanNYSDChambers@nysd.uscourts.gov

                              Re: United States v. Levin, et al., No. 20-cr-00681 (JPC)

          Dear Judge Cronan:

                 We represent defendant Maliha Ijaz in the above-referenced matter. Ms. Ijaz’s bail
          conditions currently restrict her travel to the Southern and Eastern Districts of New York.
          However, she would like to travel with her family to Texas for a family wedding and then to also
          see other family in Texas. The trip is scheduled from September 2 – 14, 2021.

                  Pre-trial services no objection to this travel so long as Ms. Ijaz provides proposed travel
          itinerary prior to her leave, which we will provide to Pre-trial services on Ms. Ijaz’s behalf.
          AUSA Daniel Nessim has no objection to this travel request.

                 Accordingly, we respectfully request that this travel request be granted. Thank you for
          your consideration.
                       Defendant Maliha Ijaz's request is granted. Ms.
                       Ijaz may travel to Texas from September 2,               Sincerely,
                       2021 through September 14, 2021 for a family
                       wedding and to see other family in Texas. Ms.
                       Ijaz must provide proposed travel itinerary prior
                       to her leave to Pretrial Services.
     SO ORDERED.
     Date: August 16, 2021                                                      Hugh Sandler
     New York, New York               ____________________
          cc:
                                        JOHN P. CRONAN
                                     United States District Judge
Karina_Vilefort@nyspt.uscourts.gov
Daniel.Nessim@usdoj.gov
